655 So. 2d 214 (1995)
George TYSON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 94-1828.
District Court of Appeal of Florida, First District.
May 31, 1995.
Nancy A. Daniels, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., William J. Bakstran, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The state having properly conceded error, we conclude that the trial court lacked jurisdiction to revoke community control and sentence appellant to prison in circuit court case numbers 88-881 and 88-1267 because the affidavits of violation were not filed until after the period of community control previously imposed had expired. Accordingly, on remand, the judgments and sentences entered in those two cases on May 25, 1994, must be vacated. (However, we note that such action will have no effect on appellant's convictions in those two cases, as adjudications of guilt had previously been entered in both cases on December 21, 1992.) The judgment and sentence in circuit court case number 92-1557 are affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.